

113 HR 3975 IH: To amend title XVIII of the Social Security Act to provide coverage for low vision devices under Medicare, and for other purposes.
U.S. House of Representatives
2014-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3975IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2014Mr. Owens introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide coverage for low vision devices under Medicare, and for other purposes.1.Medicare coverage for low vision devices(a)Coverage as durable medical equipmentSection 1861(n) of the Social Security Act (42 U.S.C. 1395x(n)) is amended by inserting low vision devices (as defined in subsection (iii)(1)), after hospital beds,.(b)Low vision devices definedSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended by adding at the end the following new subsection:(iii)Low vision device; low vision(1)The term low vision device means a device that—(A)is an electronic optical device with one or more lenses that operates to modify or enlarge images;(B)is prescribed by an ophthalmologist or optometrist to an individual with low vision in order to address such low vision; and(C)meets such other requirements as the Secretary may prescribe.(2)The term low vision means macular degeneration, glaucoma, or other visual impairment that—(A)cannot be corrected by standard eyeglasses, contact lenses, medication, or surgery; and(B)interferes with the ability of the individual involved to perform everyday activities (as determined by the Secretary)..(c)Effective dateThe amendments made by this section shall apply with respect to low vision devices furnished on or after January 1, 2016.